DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/23/21.  These drawings are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the recitation of “commercially available sensor” is problematic.  It is not clear which sensors, either currently available, or commercially available in the future, are intended to be included in “commercially available.”  For purposes of examination, the limitation “commercially available sensor” will be interpreted as “sensor” and “sensors” respectively in claim 5.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-4, 6-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses a cata-dioptric optical system, comprising: a concave primary mirror having a central aperture and a radius, the primary mirror having one of a parabolic, non-parabolic conical, or aspherical surface; a convex secondary mirror facing and receiving light rays from the primary mirror, the secondary mirror having an aspherical surface, wherein an optical axis extends from a vertex of the primary mirror to a vertex of the secondary mirror; at least one beam splitter configured to separate specific spectral ranges of light rays, wherein a first beam splitter receives light rays reflected by the secondary mirror; a first folding mirror receiving light rays from the first beam splitter; a first group of lenses for a visible imaging chain receiving rays from the first beam splitter, wherein the first group of lenses is positioned in parallel to the optical axis; a second group of lenses for an infrared imaging chain receiving rays from the first folding mirror, wherein the second group of lenses is positioned in parallel to the optical axis; the prior art fails to teach or reasonably suggest,  at least two image planes having one or more aggregated sensors, wherein a first image plane receives rays from the first group of lenses and a second image plane receives rays from the second group of lenses, wherein at least one image plane is positioned behind the primary mirror and at a radial distance from the optical axis that is no more than the radius of the primary mirror, in combination with the other limitations of claim 1.
Claims 2-4 and 6-21 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fantozzi et al. (US 10,054,395) discloses a multi-spectral optical system with multi-spectrum detection.  A catadioptric system is used to direct the light to different detectors based on wavelength.  However, Fantozzi does not explicitly disclose the positional relationship of the detectors as currently claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872